Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, reading as follows :
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the export value of the merchandise embraced by the Appeal to Reappraisement enumerated above at the time of exportation to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition packed ready for shipment to the United States was the invoice unit values (the ex-factory prices) plus the shipping or E.O.B. charges only exclusive of the 2% inspection fee or charges.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find export value, as defined in section 402a(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the merchandise involved and that such values are the invoice unit values (the ex-factory prices), plus the shipping or f.o.b. charges only, exclusive of the 2 per centum inspection fee or charges.
Judgment will issue accordingly.